UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6319


AKIL RASHIDI BEY, ex rel. Aikido Graves,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; PRINCE WILLIAM COUNTY; PRINCE
WILLIAM   COUNTY   ADULT   DETENTION    CENTER;   JANE  DOE   1,
Correctional    Officers/Sheriffs    in   their   official   and
individual     capacity;     JOHN     DOE    2,     Correctional
Officers/Sheriffs in their official and individual capacity;
JOHN DOE 3, Correctional Officers/Sheriffs in their official
and individual capacity; RAY PEREZ, Chaplin, in his official
and   individual    capacity;    JOHN    DOE   1,   Correctional
Officers/Sheriffs in their official and individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis III, Senior
District Judge. (1:13-cv-00102-TSE-TRJ)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akil Rashidi Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Akil Rashidi Bey appeals the district court’s order

dismissing     without   prejudice   his   42   U.S.C.   §   1983    (2006)

complaint. *    We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.             Bey v.

Commonwealth of Va., No. 1:13-cv-00102-TSE-TRJ (E.D. Va. filed

Jan. 31, 2014 & entered Feb. 3, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




     *
       We conclude that the order is final and appealable as no
amendment to the complaint could cure the defects identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                     2